Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed 03/14/2022. Claims 1-20 are presently pending and are presented for examination. Claims 4, 11, and 17 are canceled.
Information Disclosure Statement
The Information Disclosure Statement filed on 03/27/2022 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 8-10, 12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Righi et. al. (U.S. Publication No. 2020/0312046) in view of Suthar et. al. (U.S. Publication No. 2021/0086778) in further view of McErlean et. al. (U.S. Publication No. 2021/0256846) in even further view of Geiselhart et. al. (U.S. Publication No. 2021/0158691).
Regarding claim 1
Righi discloses “A method, comprising: receiving, by a hardware-implemented server, primary data related to the transport from a primary device located in an interior of the transport;” (See Righi Fig. 4, Char. 400 and [0067] disclosing that vehicle data may be received by a server.).
Righi discloses “receiving, by the hardware-implemented server, secondary data related to the transport from a plurality of secondary devices remote from the transport;” (See Righi Fig. 4, Char. 408 and [0067] disclosing that vehicle data may be received by a server, and that a network of client devices may include other vehicles.).
Righi discloses “identifying, by the hardware-implemented server, a severity of the event based on the primary data and on the secondary data provided by a majority of the plurality of secondary devices being within a certain range corresponding to the severity of the event;” (See Righi Fig. 4, Char. 408-410).
Righi discloses all of the elements of claim 1 except “identifying, by the hardware-implemented server, an occurrence of an event associated with the transport based on the primary data and the secondary data;”, “and sending, by the hardware-implemented server, a first notification to the primary device and a second notification containing content that is different than a content of the first notification to the plurality of secondary devices;”, & and sending, by the hardware-implemented server, an instruction to the transport to autonomously take an action based on the severity of the event.” (Righi discloses identifying an event, though not necessarily with both data sources on the server, see Fig. 4, Char. 410, and sending a notification to secondary devices, though not to a first device See Fig. 6, Char. 622).
Geiselhart discloses “identifying, by the hardware-implemented server, an occurrence of an event associated with the transport based on the primary data and the secondary data;” (See Geiselhart Fig. 7, Char. 708 & 706 disclosing observing traffic and identifying a qualifying incident based upon a consensus formed by a quorum, see Fig. 6, quorums 602 & 604.).
Righi, & Geiselhart are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filling date of the claimed invention to have modified Righi to incorporate the teachings of Geiselhart, to incorporate observing data from an environment and identifying an event on the basis of analyzing the data from multiple sources. Incorporating the said teaching is advantageous over prior art, as proactive monitoring and analyzing of data from transports in a surrounding environment of a primary transport, with a server to form a consensus about the received data provides a known method in the art, which measures may additionally reduce “the expense and time of various investigative personnel on- scene.”, and mitigates an unnecessary activation of a subsequent process by distinguishing between a critical or non-critical event as determined by consensus.
McErlean discloses “and sending, by the hardware-implemented server, a first notification to the primary device and a second notification containing content that is different than a content of the first notification to the plurality of secondary devices;” (See McErlean [0027] “Upon recognition of a vehicle state (i.e. a detection of a changed vehicle feature state), a notification can be generated and sent to a command manager 80 which in turn sends notifications to alert via broadcasting CAN messages nearby vehicles in the vicinity to have advanced knowledge of a responsive action taken to anomaly and to anticipate or alert the driver of potentially required action to be taken if applicable to the vehicle.” Disclosing notifying nearby vehicles of an anomaly in advance and notifying a driver of the anomalous vehicle, which actions to take.).
Righi, McErlean, & Geiselhart are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filling date of the claimed invention to have further modified Righi to incorporate the teachings of McErlean, to incorporate sending targeted notifications to transports in an environment where an event occurred. Incorporating the said teaching is advantageous over prior art, as providing vetted and secure critical safety data directly to the appropriate transports in the surrounding environment during a high severity travelling event provides an already known method in the art, which may additionally reduce “the expense and time of various investigative personnel on- scene.”, and mitigates impedance of travel on transports in the same environment due to said event.
Suthar discloses “and sending, by the hardware-implemented server, an instruction to the transport to autonomously take an action based on the severity of the event.” (See Suthar [0119] “The application server 106 may communicate with one or more components of the vehicle 102, and the user device 102a to execute the selected response actions.” The response is based upon the severity, [0119] “Based on the detected in-vehicle emergency and the determined severity level and the context of the in-vehicle emergency, the application server 106 selects one or more responses from the plurality of responses.”.).
Righi, Suthar, McErlean, & Geiselhart are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filling date of the claimed invention to have further modified Righi to incorporate the teachings of Suthar to incorporate sending an instruction to a transport corresponding to the severity of an event. Incorporating the said teaching is advantageous over prior art, as providing an instruction for an action to take on the basis of the severity of an event provides an already known method in the art, which may additionally reduce “the expense and time of various investigative personnel on- scene.”, and mitigates further danger to the transport. 
Regarding claim 2
Righi discloses “The method of claim 1, wherein the primary data and the secondary data comprises: sensor data relating to anomalous behavior of the transport from the plurality of devices.” (See Righi Fig. 1, Char. 110 disclosing a plurality of devices, the “secondary” devices including for example a traffic camera Char. 114. & the vehicle providing the initial information including sensors as per [0044]. Also see [0065] disclosing that the secondary devices may be sensors.).
Regarding claim 3
Righi discloses “The method of claim 1, wherein the identifying a severity of the event further comprises: identifying the consensus when the secondary data provided by a majority of the plurality of secondary devices is within a common range corresponding, to the severity of the event.” (See Righi Fig. 4, Char. 408-410, disclosing a present distance).
Regarding claim 5
Righi discloses “The method of claim 1, further comprising: identifying, by the hardware-implemented server, a state of the transport based on data collected by each secondary device, of the plurality of secondary devices, at a particular time, wherein the state is related to the event, and wherein a degree of the secondary data relates to the severity of the event.” (See Righi [0054] disclosing that the client devices are selected corresponding to the time and location of the event, the client devices providing the additional accident information [0055], the server assesses the severity, see Fig. 4, Char. 410, & [0057] disclosing that the second assessments with the additional data corresponds to the severity of the event.).
Regarding claim 8
Righi discloses “A hardware-implemented server, comprising: a memory storing one or more instructions” (See Righi Fig. 1, Char. 108).
Righi discloses “and a processor that when executing the one or more instructions is configured to: receive primary data related to a transport from a primary device located in an interior of the transport;” (See Righi Fig. 4, Char. 400 and [0067] disclosing that vehicle data may be received by a server.).
Righi discloses “receive secondary data related to the transport from a plurality of secondary devices remote from the transport;” (See Righi Fig. 4, Char. 408 and [0067] disclosing that vehicle data may be received by a server, and that a network of client devices may include other vehicles.).
Righi discloses “identify a severity of the event based on the primary data and on the secondary data provided by a majority of the plurality of secondary devices being within a certain range corresponding to the severity of the event” (See Righi Fig. 4, Char. 408-410).
Righi discloses all of the elements of claim 8 except “identify an occurrence of an event associated with the transport based on the primary data and the secondary data;”, “and send a first notification to the primary device and a second notification containing content that is different than a content of the first notification to the plurality of secondary devices;”, & “and sending an instruction to the transport to autonomously take an action based on the severity of the event.”
Geiselhart discloses “identify an occurrence of an event associated with the transport based on the primary data and the secondary data;” (See Geiselhart Fig. 7, Char. 708 & 706 disclosing observing traffic and identifying a qualifying incident based upon a consensus formed by a quorum, see Fig. 6, quorums 602 & 604.).
Righi, & Geiselhart are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filling date of the claimed invention to have modified Righi to incorporate the teachings of Geiselhart, to incorporate observing data from an environment and identifying an event on the basis of analyzing the data from multiple sources. Incorporating the said teaching is advantageous over prior art, as proactive monitoring and analyzing of data from transports in a surrounding environment of a primary transport, with a server to form a consensus about the received data provides a known method in the art, which measures may additionally reduce “the expense and time of various investigative personnel on- scene.”, and mitigates an unnecessary activation of a subsequent process by distinguishing between a critical or non-critical event as determined by consensus.
McErlean discloses “and send a first notification to the primary device and a second notification containing content that is different than a content of the first notification to the plurality of secondary devices;” (See McErlean [0027] “Upon recognition of a vehicle state (i.e. a detection of a changed vehicle feature state), a notification can be generated and sent to a command manager 80 which in turn sends notifications to alert via broadcasting CAN messages nearby vehicles in the vicinity to have advanced knowledge of a responsive action taken to anomaly and to anticipate or alert the driver of potentially required action to be taken if applicable to the vehicle.”).
Righi, McErlean, & Geiselhart are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filling date of the claimed invention to have further modified Righi to incorporate the teachings of McErlean, to incorporate sending targeted notifications to transports in an environment where an event occurred. Incorporating the said teaching is advantageous over prior art, as providing vetted and secure critical safety data directly to the appropriate transports in the surrounding environment during a high severity travelling event provides an already known method in the art, which may additionally reduce “the expense and time of various investigative personnel on- scene.”, and mitigates impedance of travel on transports in the same environment due to said event.
Suthar discloses “and sending an instruction to the transport to autonomously take an action based on the severity of the event.” (See Suthar [0119] “The application server 106 may communicate with one or more components of the vehicle 102, and the user device 102a to execute the selected response actions.” The response is based upon the severity, [0119] “Based on the detected in-vehicle emergency and the determined severity level and the context of the in-vehicle emergency, the application server 106 selects one or more responses from the plurality of responses.”.).
Righi, Suthar, McErlean, & Geiselhart are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filling date of the claimed invention to have further modified Righi to incorporate the teachings of Suthar to incorporate sending an instruction to a transport corresponding to the severity of an event. Incorporating the said teaching is advantageous over prior art, as providing an instruction for an action to take on the basis of the severity of an event provides an already known method in the art, which may additionally reduce “the expense and time of various investigative personnel on- scene.”, and mitigates further danger to the transport. 
Regarding claim 9
Righi discloses “The hardware-implemented server of claim 8, wherein the primary data and the secondary data comprises sensor data that relates to anomalous behavior of the transport from the plurality of devices.” (See Righi Fig. 1, Char. 110 disclosing a plurality of devices, the “secondary” devices including for example a traffic camera Char. 114. & the vehicle providing the initial information including sensors as per [0044]. Also see [0065] disclosing that the secondary devices may be sensors.).
Regarding claim 10
Righi discloses “The hardware-implemented server of claim 8, wherein, when the processor is configured to identify a severity of the event, the processor is further configured to: identify the consensus when the secondary data provided by a majority of the plurality of secondary devices within a common range corresponding to the severity of the event.” (See Righi Fig. 4, Char. 408-410).
Regarding claim 12
Righi discloses “The hardware-implemented server of claim 8, wherein the processor is further configured to: identify a state of the transport based on data collected by each secondary device of the plurality of secondary devices at a particular time, wherein the state is related to the event, and wherein a degree of the secondary data relates to the severity of the event.” (See Righi [0054] disclosing that the client devices are selected corresponding to the time and location of the event, the client devices providing the additional accident information [0055], the server assesses the severity, see Fig. 4, Char. 410, & [0057] disclosing that the second assessments with the additional data corresponds to the severity of the event.).
Regarding claim 15
Righi discloses “A non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform: determining, by a server, an event associated with a transport;” (See Righi Fig. 4, Char. 400 and [0067] disclosing that vehicle data may be received by a server.).
Righi discloses “receiving secondary data related to the transport from a plurality of secondary devices remote from the transport;” (See Righi Fig. 4, Char. 408 and [0067] disclosing that vehicle data may be received by a server, and that a network of client devices may include other vehicles.).
Righi discloses “identifying a severity of the event based on the primary data and on the secondary data provided by a majority of the plurality of secondary devices being within a certain range corresponding to the severity of the event;” (See Miller [0007] “Advantageous technical effects of a CSD's features in some embodiments include improved usability and techniques for gathering target vehicle identification and safety data, high reliability of data (e.g., GPS data and sensor data are automatically captured), and verification of data via technical methods of interchange with other CSDs.”).
Righi discloses all of the elements of claim 15 except “identifying an occurrence of an event associated with the transport based on the primary data and the secondary data;”, “and sending a first notification to the primary device and a second notification containing content that is different than a content of the first notification to the plurality of secondary devices;”, & “and sending an instruction to the transport to autonomously take an action based on the severity of the event.” 
Geiselhart discloses “identifying an occurrence of an event associated with the transport based on the primary data and the secondary data;” (See Geiselhart Fig. 7, Char. 708 & 706 disclosing observing traffic and identifying a qualifying incident based upon a consensus formed by a quorum, see Fig. 6, quorums 602 & 604.).
Righi, & Geiselhart are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filling date of the claimed invention to have modified Righi to incorporate the teachings of Geiselhart, to incorporate observing data from an environment and identifying an event on the basis of analyzing the data from multiple sources. Incorporating the said teaching is advantageous over prior art, as proactive monitoring and analyzing of data from transports in a surrounding environment of a primary transport, with a server to form a consensus about the received data provides a known method in the art, which measures may additionally reduce “the expense and time of various investigative personnel on- scene.”, and mitigates an unnecessary activation of a subsequent process by distinguishing between a critical or non-critical event as determined by consensus.
McErlean discloses “and sending a first notification to the primary device and a second notification containing content that is different than a content of the first notification to the plurality of secondary devices;” (See McErlean [0027] “Upon recognition of a vehicle state (i.e. a detection of a changed vehicle feature state), a notification can be generated and sent to a command manager 80 which in turn sends notifications to alert via broadcasting CAN messages nearby vehicles in the vicinity to have advanced knowledge of a responsive action taken to anomaly and to anticipate or alert the driver of potentially required action to be taken if applicable to the vehicle.”).
Righi, McErlean, & Geiselhart are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filling date of the claimed invention to have further modified Righi to incorporate the teachings of McErlean, to incorporate sending targeted notifications to transports in an environment where an event occurred. Incorporating the said teaching is advantageous over prior art, as providing vetted and secure critical safety data directly to the appropriate transports in the surrounding environment during a high severity travelling event provides an already known method in the art, which may additionally reduce “the expense and time of various investigative personnel on- scene.”, and mitigates impedance of travel on transports in the same environment due to said event.
Suthar discloses “and sending an instruction to the transport to autonomously take an action based on the severity of the event.” (See Suthar [0119] “The application server 106 may communicate with one or more components of the vehicle 102, and the user device 102a to execute the selected response actions.” The response is based upon the severity, [0119] “Based on the detected in-vehicle emergency and the determined severity level and the context of the in-vehicle emergency, the application server 106 selects one or more responses from the plurality of responses.”.).
Righi, Suthar, McErlean, & Geiselhart are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filling date of the claimed invention to have further modified Righi to incorporate the teachings of Suthar to incorporate sending an instruction to a transport corresponding to the severity of an event. Incorporating the said teaching is advantageous over prior art, as providing an instruction for an action to take on the basis of the severity of an event provides an already known method in the art, which may additionally reduce “the expense and time of various investigative personnel on- scene.”, and mitigates further danger to the transport. 
Regarding claim 16
Righi discloses “The non-transitory computer readable medium of claim 15, wherein the primary data and the secondary data comprises: sensor data relating to anomalous behavior of the transport from the plurality of devices,” (See Righi Fig. 1, Char. 110 disclosing a plurality of devices, the “secondary” devices including for example a traffic camera Char. 114. & the vehicle providing the initial information including sensors as per [0044]. Also see [0065] disclosing that the secondary devices may be sensors.).
Righi discloses “and wherein the identifying a severity of the event further comprises: identifying the consensus when the secondary data provided by majority of the plurality of secondary devices is within a common range corresponding to the severity of the event.” (See Righi Fig. 4, Char. 408-410).
Regarding claim 18
Righi discloses “The non-transitory computer readable medium of claim 15, wherein the one or more instructions further causes the processor to perform: identifying a state of the transport based on data collected by each secondary device, of the plurality of secondary devices, at a particular time, wherein the state is related to the event, and wherein a degree of the secondary data relates to the severity of the event.” (See Righi [0054] disclosing that the client devices are selected corresponding to the time and location of the event, the client devices providing the additional accident information [0055], the server assesses the severity, see Fig. 4, Char. 410, & [0057] disclosing that the second assessments with the additional data corresponds to the severity of the event.).
Claims 6-7, 13-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Righi et. al. (U.S. Publication No. 2020/0074853) in view of Suthar et. al. (U.S. Publication No. 2021/0086778) in further view of McErlean et. al. (U.S. Publication No. 2021/0256846) in even further view of Geiselhart et. al. (U.S. Publication No. 2021/0158691) in even further view of Miller et. al. (U.S. Publication No. 2020/0074853).
Regarding claim 6
Righi discloses “notifying the plurality of devices in response to the severity of the event is moderate;” (See Righi [0106] “The process identifies a first set of interested parties based on the first assessment of the severity of the accident (step 502). The first set of interested parties can be a standard set of parties based on the location of the accident.”.).
Righi discloses “and contacting one or more first responders in response to the severity of the event is high.” (See Righi [0059] disclosing notifying a hospital upon determination that an incident may be more severe. & [0109] “If the second assessment of the severity of accident changes from the first assessment, second set of interested parties can be different from the first set of interested parties.”). 
Righi discloses all of the elements of claim 6 except “The method of claim 1, further comprising: identifying an action to take based on the severity, the action comprising at least one of: notifying the transport in response to the severity of the event is low;”
Miller discloses “The method of claim 1, further comprising: identifying an action to take based on the severity, the action comprising at least one of: notifying the transport in response to the severity of the event is low;” (See Miller [0178] “An alert may be customized according to the characteristics of the safety data (e.g., a safety behavior type, tagging event weighting score, or other severity rating derived from the safety data), for example by denoting different types of tagging event weighting scores or safety behavior types in different colors or other differing user interface indicators, or by utilizing different kinds of audible sounds or voice warnings.” Miller discloses an alert or notification that may be adjusted per a weight (severity) of safety data (analyzed data). This includes a scenario which a severity may be low. Further, Miller discloses [0159]-[0160] discloses a severity threshold for receiving an alert, including to the own vehicle, in the event the own vehicle is the target of a tagging transaction.).
Righi & Miller are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filling date of the claimed invention to have modified Righi to incorporate the teachings of Miller, to incorporate sending a notification to an own transport in the event that a corresponding severity is low. Sending a notification corresponding to a severity is a known method in the art, advantageously provided to inform a transport of detected anomalous behavior and mitigates an unnecessary activation of a subsequent process to implement a reaction to a critical event. That is, providing detailed situational data from a high severity transport event, directly to the appropriate authorities in real-time, reduces expenses and time to/of response. 
Regarding claim 7
Righi discloses “The method of claim 1, comprising: creating, by the hardware-implemented server, a blockchain transaction based on a smart contract and one or more of: the primary data;” (See Righi Fig. 3, Char. 318 disclosing creating a blockchain transaction using initial accident information.).
Righi discloses “the secondary data;” (See Righi Fig. 3, Char. 324 disclosing creating a blockchain transaction using additional accident information.).
Righi discloses “a type of the severity of the event;” (See Righi Fig. 3, Chars. 326 & 330 “disclosing first and second assessments of the severity of an event.).
Righi discloses “and storing, by the hardware-implemented server, the blockchain transaction in a blockchain ledger based on a smart contract.” (See Righi Fig. 3, Char. 314 disclosing that the blockchain is based on a smart contract.).
Righi discloses all of the elements of claim 7 except “a location of the plurality of secondary devices;”, “a type of the plurality of secondary devices;”, “times of receipt of the secondary data;”.
Miller discloses “a location of the plurality of secondary devices;” (See Miller Fig 2B Char. 251).
Miller discloses “a type of the plurality of secondary devices;” (See Miller Fig 2B Char. 251).
Miller discloses “times of receipt of the secondary data;” (See Miller [0034] “In some cases, the GPS component 104 provides further information in addition to geolocation (e.g., GPS) coordinates. For example, the speed and direction of travel of a CSD 100 might be determined by computing a vector from two or more geolocation coordinates (and their timestamps) gathered over a period of time.”).
Geiselhart discloses “and a type of the action to take;” (See Geiselhart Fig. 7 Char. 710.). 
Righi, Miller and Geiselhart are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filling date of the claimed invention to have modified Righi to incorporate the teachings of Miller and Geiselhart, to incorporate storing locations, device types, timestamps, and instructed actions corresponding to data from secondary devices. Doing so provides a well-known method in the art, advantageously provided to provide the appropriate authorities with a detailed record of information corresponding to an event.
Regarding claim 13
Righi discloses “provide a notification to the plurality of devices in response to the severity of the event is moderate;” (See Righi [0106] “The process identifies a first set of interested parties based on the first assessment of the severity of the accident (step 502). The first set of interested parties can be a standard set of parties based on the location of the accident.”.).
Righi discloses “and contact one or more first responders in response to the severity of the event is high.” (See Righi [0059] disclosing notifying a hospital upon determination that an incident may be more severe. & [0109] “If the second assessment of the severity of accident changes from the first assessment, second set of interested parties can be different from the first set of interested parties.”). 
Righi discloses all of the elements of claim 13 except “The hardware-implemented server of claim 8, wherein the processor is further configured to: identify an action to take based on the severity, wherein the action comprises at least one of: notify the transport in response to the severity of the event is low;”
Miller discloses “The hardware-implemented server of claim 8, wherein the processor is further configured to: identify an action to take based on the severity, wherein the action comprises at least one of: notify the transport in response to the severity of the event is low;” (See Miller [0178] “An alert may be customized according to the characteristics of the safety data (e.g., a safety behavior type, tagging event weighting score, or other severity rating derived from the safety data), for example by denoting different types of tagging event weighting scores or safety behavior types in different colors or other differing user interface indicators, or by utilizing different kinds of audible sounds or voice warnings.” Miller discloses an alert or notification that may be adjusted per a weight (severity) of safety data (analyzed data). This includes a scenario which a severity may be low. Further, Miller discloses [0159]-[0160] discloses a severity threshold for receiving an alert, including to the own vehicle, in the event the own vehicle is the target of a tagging transaction.).
Righi & Miller are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filling date of the claimed invention to have modified Righi to incorporate the teachings of Miller, to incorporate sending a notification to an own transport in the event that a corresponding severity is low. Sending a notification corresponding to a severity is a known method in the art, advantageously provided to inform a transport of detected anomalous behavior and mitigates an unnecessary activation of a subsequent process to implement a reaction to a critical event. That is, providing detailed situational data from a high severity transport event, directly to the appropriate authorities in real-time, reduces expenses and time to/of response.
Regarding claim 14
Righi discloses “The hardware-implemented server of claim 8, wherein the processor is configured to: create a blockchain transaction based on a smart contract and one or more of: the primary data;” (See Righi Fig. 3, Char. 318 disclosing creating a blockchain transaction using initial accident information.).
Righi discloses “the secondary data;” (See Righi Fig. 3, Char. 324 disclosing creating a blockchain transaction using additional accident information.).
Righi discloses “a type of the severity of the event;” (See Righi Fig. 3, Chars. 326 & 330 “disclosing first and second assessments of the severity of an event.).
Righi discloses “and store the blockchain transaction in a blockchain ledger based on a smart contract.” (See Miller Fig 2B Char. 251).
Righi discloses all of the elements of claim 14 except “a location of the plurality of secondary devices;”, “a type of the plurality of secondary devices;”, “times of receipt of the secondary data;”, & “and a type of the action to take;”.
Miller discloses “a location of the plurality of secondary devices;” (See Miller Fig 2B Char. 251).
Miller discloses “a type of the plurality of secondary devices;” (See Miller Fig 2B Char. 251).
Miller discloses “times of receipt of the secondary data;” (See Miller [0034] “In some cases, the GPS component 104 provides further information in addition to geolocation (e.g., GPS) coordinates. For example, the speed and direction of travel of a CSD 100 might be determined by computing a vector from two or more geolocation coordinates (and their timestamps) gathered over a period of time.”). 
Geiselhart discloses “and a type of the action to take;” (See Geiselhart Fig. 7 Char. 710.). 
Righi, Miller and Geiselhart are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filling date of the claimed invention to have modified Righi to incorporate the teachings of Miller and Geiselhart, to incorporate storing locations, device types, timestamps, and instructed actions corresponding to data from secondary devices. Doing so provides a well-known method in the art, advantageously provided to provide the appropriate authorities with a detailed record of information corresponding to an event.
Regarding claim 19
Righi discloses “notifying the plurality of devices in response to the severity of the event is moderate;”  (See Righi [0106] “The process identifies a first set of interested parties based on the first assessment of the severity of the accident (step 502). The first set of interested parties can be a standard set of parties based on the location of the accident.”.).
Righi discloses “notifying one or more first responders in response to the severity of the event is high.” (See Righi [0059] disclosing notifying a hospital upon determination that an incident may be more severe. & [0109] “If the second assessment of the severity of accident changes from the first assessment, second set of interested parties can be different from the first set of interested parties.”). 
Righi discloses all of the elements of claim 19 except “The non-transitory computer readable medium of claim 15, wherein the one or more instructions further causes the processor to perform: identifying an action to take based on the severity, the action comprising at least one of: notifying the transport in response to the severity of the event is low;”
Miller discloses “The non-transitory computer readable medium of claim 15, wherein the one or more instructions further causes the processor to perform: identifying an action to take based on the severity, the action comprising at least one of: notifying the transport in response to the severity of the event is low;” (See Miller [0178] “An alert may be customized according to the characteristics of the safety data (e.g., a safety behavior type, tagging event weighting score, or other severity rating derived from the safety data), for example by denoting different types of tagging event weighting scores or safety behavior types in different colors or other differing user interface indicators, or by utilizing different kinds of audible sounds or voice warnings.” Miller discloses an alert or notification that may be adjusted per a weight (severity) of safety data (analyzed data). This includes a scenario which a severity may be low. Further, Miller discloses [0159]-[0160] discloses a severity threshold for receiving an alert, including to the own vehicle, in the event the own vehicle is the target of a tagging transaction.).
Righi & Miller are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filling date of the claimed invention to have modified Righi to incorporate the teachings of Miller, to incorporate sending a notification to an own transport in the event that a corresponding severity is low. Sending a notification corresponding to a severity is a known method in the art, advantageously provided to inform a transport of detected anomalous behavior and mitigates an unnecessary activation of a subsequent process to implement a reaction to a critical event. That is, providing detailed situational data from a high severity transport event, directly to the appropriate authorities in real-time, reduces expenses and time to/of response.
Regarding claim 20
Righi discloses “The non-transitory computer readable medium of claim 15, wherein the one or more instructions further cause the processor to further perform: creating, by the hardware-implemented server, a blockchain transaction based on a smart contract and one or more of: the primary data;” (See Fig. 8 Block-Chain Transaction).
Righi discloses “the secondary data;” (See Righi Fig. 3, Char. 324 disclosing creating a blockchain transaction using additional accident information.).
Righi discloses “a type of the severity of the event;” (See Miller Fig 2B Char. 251).
Righi discloses “and storing, by the hardware-implemented server, the blockchain transaction in a blockchain ledger based on a smart contract.” (See Miller [0077] “Safety data associated with the tagging request is collected and sent to the CRSS (204). “Safety data” can include a variety of forms, any of which may be combined to form “safety data” collectively. For example, it can include “safety behavior type,” a classification of different possible categories of target vehicle behavior (e.g., “Aggressive”, “Speeding”, “Erratic”, “Hazard”, “Proximity too close”, etc.), each of which may have severity weights/ratings associated with them.”).
Righi discloses all of the elements of claim 20 except “a location of the plurality of secondary devices;”, “a type of the plurality of secondary devices;”, “times of receipt of the secondary data;”, & “and a type of the action to take;”.
Miller discloses “a location of the plurality of secondary devices;” (See Miller Fig 2B Char. 251).
Miller discloses “a type of the plurality of secondary devices;” (See Miller Fig 2B Char. 251).
Miller discloses “times of receipt of the secondary data;” (See Miller [0034] “In some cases, the GPS component 104 provides further information in addition to geolocation (e.g., GPS) coordinates. For example, the speed and direction of travel of a CSD 100 might be determined by computing a vector from two or more geolocation coordinates (and their timestamps) gathered over a period of time.”). 
Geiselhart discloses “and a type of the action to take;” (See Geiselhart Fig. 7 Char. 710.). 
Righi, Miller and Geiselhart are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filling date of the claimed invention to have modified Righi to incorporate the teachings of Miller and Geiselhart, to incorporate storing locations, device types, timestamps, and instructed actions corresponding to data from secondary devices. Doing so provides a well-known method in the art, advantageously provided to provide the appropriate authorities with a detailed record of information corresponding to an event.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, & 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Salles et. al. (U.S. Publication No. 2021/0295700) discloses automatic warning of atypical audio indicating a transport event, with two-way communications between secondary transports ans a server as well as a primary transport, (See Fig. 1A). Brinkman et. al. (U.S. Patent No. 10777024) discloses a traffic based driving analysis that determines high risk or unsafe driving behavior at a server, on the basis of sensor data retrieved from a primary vehicle and secondary vehicles in the surrounding environment (See abstract). Catalano et. al. (U.S. Publication No. 2019/0303463) discloses a vehicle incident documentation for blockchain created on the basis of primary and secondary data (See Fig. 4). Tatourian et. al. (U.S. Publication No. 2016/0284212) discloses technologies for detection of anomalies in vehicle traffic patterns with a traffic analysis server (See Fig. 1, Char. 108.).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083. The examiner can normally be reached Monday-Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JERROD IRVIN DAVIS/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664